Exhibit 10.20
 
STRATUS PROPERTIES INC.
DIRECTOR COMPENSATION
EFFECTIVE APRIL 1, 2006




Cash Compensation


Each non-employee director receives $1,000 for attendance at each board
committee meeting and $500 for participation in each board committee meeting by
telephone conference as well as an annual fee consisting of (a) $12,500 for
serving on the board, (b) $1,000 for serving on each committee, (c) $4,000 for
serving as chairman of the audit committee, and (d) $2,000 for serving as
chairman of any other committee. Each director receives a fee of $1,000 for
attendance at each board meeting and $500 for participation in each board
meeting by telephone conference and is also reimbursed for reasonable
out-of-pocket expenses incurred in attending each board and committee meeting.


Stock Option Plan for Non-Employee Directors


The company provides equity compensation to the non-employee directors through
the 1996 Stock Option Plan for Non-Employee Directors, which was approved by our
stockholders. Pursuant to the plan, on September 1st of each year, each
non-employee director receives a grant of options to acquire 2,500 shares of our
common stock. The options are granted at fair market value on the grant date,
vest ratably over the first four anniversaries of the grant date and expire on
the tenth anniversary of the grant date.

